Title: From George Washington to Major General William Heath, 29 November 1776
From: Washington, George
To: Heath, William



Head Quarters Brunswic [N.J.] 29th Novemr 1776.
Dear Sir

Yours of the 26th overtook me a few Miles from this place where I arrived this day at Noon. The Enemy gave us not the least Interruption 

upon our March. I am glad to hear that the Stores that were at Tapan and Slotts Landing are all got safely up; I hope you will have the same good Luck with the Flour.
I approve of the Steps you have taken to keep the Tories, in the Neighbourhood of your post, in Order, and also of your Offers of Assistance to the State of New York in obstructing the Passage of the North River above Fort Constitution, it is an Object of so much Consideration, that I think too much Attention cannot be paid to it.
I hope you will be able to prevail upon Scotts Brigade to remain with you some little time beyond their Engagement, if the recruiting Service goes on with tolerable Success, their Numbers will soon be replaced by that Means. I am led to expect considerable Reinforcements from Pennsylvania and this State, I shall be in want of them, as the Time of the Flying Camp from Jersey & Maryland expires tomorrow and I fear few will be induced to stay longer. If the Reinforcements are equal to my Expectations, I hope I shall at least be able to prevent a further penetration of the Enemy who have already got too great a Footing in this part of the Country.
Mr Palfrey has orders to advance to the Colonels, who are appointed and have agreed to remain in the Service, such Sums of Money as are necessary for the Bounties of the new inlisted Men. I am Sir yr most obt Servt

Go: Washington

